UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 05/31/14 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Conservative Allocation Fund May 31, 2014 (Unaudited) Registered Investment Companies99.6% Shares Value ($) Bonds and Notes50.2% Dreyfus Bond Market Index Fund, BASIC Shares 354,809 a 3,764,526 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 138,806 a 2,001,580 Dreyfus High Yield Fund, Cl. I 335,570 a 2,305,366 Dreyfus Intermediate Term Income Fund, Cl. I 505,963 7,073,362 Dreyfus Short Duration Bond Fund, Cl. Z 361,298 a 3,808,077 Domestic Common Stocks33.0% Dreyfus Appreciation Fund, Cl. Investor Shares 38,039 a 2,086,815 Dreyfus Disciplined Stock Fund 34,577 a 1,250,984 Dreyfus Opportunistic Midcap Value Fund, Cl. I 18,082 a 741,176 Dreyfus Research Growth Fund, Cl. Z 171,950 a 2,465,760 Dreyfus Small Cap Stock Index Fund 24,633 a 718,549 Dreyfus Strategic Value Fund, Cl. I 47,909 a 1,993,019 Dreyfus Structured Midcap Fund, Cl. I 22,721 715,024 Dreyfus U.S. Equity Fund, Cl. I 89,224 a 1,784,486 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. I 40,097 a 710,926 Foreign Common Stocks16.4% Dreyfus Emerging Markets Fund, Cl. I 96,756 a 1,007,228 Dreyfus Global Real Estate Securities Fund, Cl. I 90,084 a 802,651 Dreyfus International Bond Fund, Cl. I 119,565 a 2,036,189 Dreyfus International Equity Fund, Cl. I 10,057 a 374,831 Dreyfus International Stock Index Fund 33,544 a 588,364 Dreyfus International Value Fund, Cl. I 25,077 a 326,754 Dreyfus/Newton International Equity Fund, Cl. I 27,932 a 583,495 International Stock Fund, Cl. I 28,072 a 443,545 Total Investments (cost $33,877,392) % Cash and Receivables (Net) .4 % Net Assets % a Investment in affiliated mutual fund. At May 31, 2014, net unrealized appreciation on investments was $3,705,315 of which $3,732,491 related to appreciated investment securities and $27,176 related to depreciated investment securities. At May 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 78.0 Mutual Funds: Foreign 21.6 † Based on net assets. The following is a summary of the inputs used as of May 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds+ 37,582,707 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Growth Allocation Fund May 31, 2014 (Unaudited) Registered Investment Companies100.1% Shares Value ($) Bonds and Notes22.4% Dreyfus Bond Market Index Fund, BASIC Shares 41,965 a 445,244 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 26,487 a 381,944 Dreyfus High Yield Fund, Cl. I 65,686 a 451,262 Dreyfus International Bond Fund, Cl. I 22,932 a 390,524 Dreyfus Intermediate Term Income Fund, Cl. I 97,017 a 1,356,303 Dreyfus Short Duration Bond Fund, Cl. Z 215,587 a 2,272,291 Domestic Common Stocks54.1% Dreyfus Appreciation Fund, Cl. Investor Shares 38,370 a 2,104,999 Dreyfus Disciplined Stock Fund 34,477 a 1,247,380 Dreyfus Opportunistic Midcap Value Fund, Cl. I 21,274 a 872,004 Dreyfus Research Growth Fund, Cl. Z 191,893 a 2,751,744 Dreyfus Small Cap Stock Index Fund 24,725 a 721,214 Dreyfus Strategic Value Fund, Cl. I 46,419 a 1,931,048 Dreyfus Structured Midcap Fund, Cl. I 22,817 a 718,065 Dreyfus U.S. Equity Fund, Cl. I 88,827 a 1,776,548 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. I 40,399 a 716,282 Foreign Common Stocks23.6% Dreyfus Emerging Markets Fund, Cl. I 146,363 a 1,523,638 Dreyfus Global Real Estate Securities Fund, Cl. I 154,321 a 1,374,998 Dreyfus International Equity Fund, Cl. I 12,006 a 447,476 Dreyfus International Stock Index Fund 39,143 a 686,570 Dreyfus International Value Fund, Cl. I 28,239 a 367,960 Dreyfus/Newton International Equity Fund, Cl. I 32,467 a 678,246 International Stock Fund, Cl. I 32,675 a 516,266 Total Investments (cost $19,326,820) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated mutual fund. At May 31, 2014, net unrealized appreciation on investments was $4,405,186 of which all was related to appreciated investment securities. At May 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 73.2 Mutual Funds: Foreign 26.9 † Based on net assets. The following is a summary of the inputs used as of May 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds+ 23,732,006 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Moderate Allocation Fund May 31, 2014 (Unaudited) Registered Investment Companies100.0% Shares Value ($) Bonds and Notes35.5% Dreyfus Bond Market Index Fund, BASIC Shares 423,176 a 4,489,894 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 191,425 a 2,760,343 Dreyfus High Yield Fund, Cl. I 455,623 a 3,130,130 Dreyfus Intermediate Term Income Fund, Cl. I 697,901 a 9,756,652 Dreyfus Short Duration Bond Fund, Cl. Z 765,904 a 8,072,627 Domestic Common Stocks42.7% Dreyfus Appreciation Fund, Cl. Investor Shares 104,866 a 5,752,967 Dreyfus Disciplined Stock Fund 94,076 a 3,403,666 Dreyfus Opportunistic Midcap Value Fund, Cl. I 45,229 a 1,853,951 Dreyfus Research Growth Fund, Cl. Z 494,138 a 7,085,943 Dreyfus Small Cap Stock Index Fund 65,289 a 1,904,486 Dreyfus Strategic Value Fund, Cl. I 128,615 a 5,350,376 Dreyfus Structured Midcap Fund, Cl. I 60,695 a 1,910,058 Dreyfus U.S. Equity Fund, Cl. I 239,770 a 4,795,406 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. I 105,991 a 1,879,213 Foreign Common Stocks21.8% Dreyfus Emerging Markets Fund, Cl. I 410,776 a 4,276,181 Dreyfus Global Real Estate Securities Fund, Cl. I 344,503 a 3,069,518 Dreyfus International Bond Fund, Cl. I 164,771 a 2,806,042 Dreyfus International Equity Fund, Cl. I 31,378 a 1,169,475 Dreyfus International Stock Index Fund 104,294 a 1,829,320 Dreyfus International Value Fund, Cl. I 78,358 a 1,021,005 Dreyfus/Newton International Equity Fund, Cl. I 85,998 a 1,796,497 International Stock Fund, Cl. I 86,622 a 1,368,627 Total Investments (cost $69,875,305) % Cash and Receivables (Net) .0 % Net Assets % a Investment in affiliated mutual fund. At May 31, 2014, net unrealized appreciation on investments was $9,607,072 of which $9,634,085 related to appreciated investment securities and $27,013 related to depreciated investment securities. At May 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 74.7 Mutual Funds: Foreign 25.3 † Based on net assets. The following is a summary of the inputs used as of May 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds+ 79,482,377 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 21, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 21, 2014 By: /s/ James Windels James Windels Treasurer Date: July 21, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
